Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present amendment, filed on June 13, 2022, in which claims 1-20 were presented for examination, of which claim 1 was amended, are being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on June 13, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: As at least Applicant's and Woodyard's figures show, as well as teach, Woodyard does not teach or suggest an article of clothing having a single belting to provide the benefits of Applicant's invention. Instead, Woodyard uses should straps connected to a waist belt, but, as Applicant describes, shows, and teaches, Applicant uses a flexible webbing that is a belt, whether comprised of one or more units, that traverses a semi-circumferential path on the article without having belting located above the flexible webbing. Furthermore unlike Applicant's invention, Woodyard attaches its shoulder straps to its waist belt.
Examiners Response: Examiner respectfully disagrees. The claims do not claim only a “single belting” around a user’s waist. Examiner shows below how Woodyard (US Patent 6,035,440) in view of DeLuccia (US Patent 11,185,051) disclose the limitations, as claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “article comprises no belting located above the flexible webbing (claim 1)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the subject matter not disclosed in the applicants’ specification is “article comprising no belting located above the flexible webbing.” Where in the applicants’ drawings and specification is this shown nor explained, therefore no support was found?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “wherein…no belting located above the flexible webbing” is not clear to what area above the belting the applicant is trying to claim.
Claims 2-20 are rejected because they depend directly or inherently on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Woodyard (US Patent 6,035,440) in view of DeLuccia (US Patent 11,185,051) as best understood.
Regarding Claim 1, Woodyard discloses an article of clothing comprising:
a front side (element 12, Annotated Fig. 2), a back side (Annotated Fig. 4), a first side (e.g. garment inner lining) (Col. 2 Ln. 47-51, Annotated Fig. 2) between the front side and the back side (Annotated Fig. 2), and a second side (e.g. garment inner lining) (Col. 2 Ln. 47-51, Annotated Fig. 2) between the front side and the back side that is opposite from the first side (Annotated Fig. 2, Col. 2 Ln. 46-51);
a flexible webbing (combination of elements 13, 14, 16, 18, 28, Annotated Fig. 1,2,4) that traverses a semi- circumferential path on the article (Annotated Fig. 1,2,4), wherein the semi-circumferential path (Annotated Fig. 4) extends at least: from a first, visible point (Annotated Fig. 2) to where the front side meets the first side (Annotated Fig. 2); to in between an external surface (Annotated Fig. 2, 4) of the back side attached to an inner surface (Annotated Fig. 2) of the back side (Annotated Fig. 4); and to a second visible point (Annotated Fig. 1,2) to where the second side meets the front side (Annotated Fig. 2), wherein the article comprises no belting located above the flexible webbing (examiner notes that the area between webbing (14) and the neck opening of the garment has no "belting" above the webbing (14) as shown in annotated Fig. 1); and 
a fixed ring (Annotated Fig. 2, Col. 3 Ln. 4-7) where the front side meets the first side (annotated Fig. 2 and 4).
whereby the article provides hands-free stability (i.e. anchoring the wearer) to a wearer when a pulling object is attached to the flexible webbing (Col. 2 Ln. 42-44). 

    PNG
    media_image1.png
    663
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    735
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    634
    631
    media_image3.png
    Greyscale

Annotated Fig. 4
Woodyard discloses the flexible webbing is stitched to the garment (Col. 2, lines: 37-41 )
Woodyard does not disclose a fixed ring in direct contact with a seam of so as to provide a least a portion of the fixed ring with only a singular location whether the article is in use or not in use.
However, DeLuccia et al. “DeLuccia”  teaches yet another clothing belt, wherein DeLuccia teaches a fixed ring (106, Fig. 1) in direct contact with a seam (Col. 4, lines: 54-56) of so as to provide a least a portion of the fixed ring with only a singular location whether the article is in use or not in use (“so as…use” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of clothing as disclosed by Woodyard, by incorporating the fixed ring in direct contact with a seam as taught by DeLuccia, in order to prevent the ring from getting caught onto objects at a distance.
Regarding Claim 2, Woodyard in view of DeLuccia disclose a movable ring (Annotated Fig. 1,2 of Woodyard) on the flexible webbing between the first visible point (Annotated Fig. 1,2) and a first side point (Annotated Fig. 2,4), which is located where the first side meets the back side (Annotated Fig. 2,4).
Regarding claim 3, Woodyard in view of DeLuccia disclose (i) a first back opening (Annotated Fig. 2 of Woodyard), which is located at where the first side meets the back side (Annotated Fig. 2); and (ii) a Page 10 of 18second back opening (Annotated Fig. 2), which is located at where the second side meets the back side (Annotated Fig. 2).  

Regarding claim 4, Woodyard in view of DeLuccia disclose a portion of the flexible webbing extends through a first front opening (Annotated Fig. 2) to be underneath the front side (Annotated Fig. 2) and is joined to the first side (Col. 2, Ln. 46-51), and, thereby, fixes the fixed ring into place (Annotated Fig. 2, 3).  

Regarding claim 5, Woodyard in view of DeLuccia disclose (i) a first portion of the flexible webbing extends through a second front opening to be underneath the second side (Annotated Fig. 2, Col. 2 Ln. 46-51), wherein at least one more fixed ring is located (Annotated Fig. 2, 4, Col. 3 Ln. 4-7) where the back side meets the first side (Annotated Fig. 2), (ii) wherein a second portion of the flexible webbing (Annotated Fig. 2) extends through a first back opening (Annotated Fig. 2) located where the first side meets the back side (Annotated Fig. 2, 3); wherein at least one more fixed ring is located (Annotated Fig. 2, 4, Col. 3 Ln. 4-7) where the back side meets the second side (Annotated Fig. 2, 3), and wherein a third portion of the flexible webbing extends through a second back opening located where the second side meets the back side (Annotated Fig. 2).

Regarding claim 6, Woodyard in view of DeLuccia disclose the flexible webbing comprises more than one piece of the flexible webbing joined together (Annotated Fig. 1).  

Regarding Claim 7, Woodyard in view of DeLuccia disclose the invention substantially as claimed above.
They do not explicitly disclose wherein the flexible webbing comprises a first piece of the flexible webbing located between the external layer of the back side and the inner layer of the back side, wherein a first end of the first piece is joined to the inner layer where the back side meets the first side, and a second end of the first piece is joined to the inner layer where the back side meets the second side.
However, Woodyard does disclose integral flexible webbing sewn to the inside of the article (Annotated Fig. 1, Col. 2 Ln. 46-51) and said article is adapted to have a first end of the first piece is joined to the inner layer where the back side meets the first side (i.e. between the outer fabric and inner lining, Annotated Fig. 1,2), and a second end of the first piece is joined to the inner layer where the back side meets the second side (i.e. between the outer fabric and inner lining, Annotated Fig. 1,2) for the purpose of having the flexible webbing on the inside of the article so the flexible webbing is not seen on the outside of the article (Col. 2 Ln. 46-56).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia to have the flexible webbing sewn to the inside of the article between the outer fabric and inner lining so the so the flexible webbing is not seen on the outside of the article.
Regarding Claim 8, Woodyard in view of DeLuccia disclose the flexible webbing comprises a second piece (Annotated Fig. 1 of Woodyard) of the flexible webbing located between the first visible point where the front side meets the first side (Annotated Fig. 1,2) and proximate to or at where the back side meets the first side (Annotated Fig. 1,2), wherein a first end of the second piece is joined to a portion of the flexible webbing (Annotated Fig. 1,2) that extends through a first front opening to be underneath the front side (Annotated Fig. 1,2), and a second end of the second piece is joined to the first end of the first piece (Annotated Fig. 1,2).
Regarding Claim 9, Woodyard in view of DeLuccia disclose the flexible webbing comprises a third piece of the flexible webbing (Annotated Fig. 1,2 of Woodyard) located between the second visible point where the front side meets the second side (Annotated Fig. 1,2) and proximate to or at where the back side meets the second side (Annotated Fig. 1,2), wherein a first end of the third piece is joined to a portion of the flexible webbing (Annotated Fig. 1,2) that extends through a second front opening to be underneath the front side (Annotated Fig. 1,2), and a second end of the third piece is joined to the second end of the first piece (Annotated Fig. 1,2).
Regarding Claim 10, Woodyard in view of DeLuccia disclose the invention substantially as claimed above.
They do not explicitly disclose wherein the first piece is joined to back side by two box stitches, wherein one of said box stitch is located where the back side meets the first side, and the other of said box stitch is where the back side meets the second side.
However, Woodyard does disclose flexible webbing having box stitches (Annotated Fig. 1, 2) and the flexible webbing being between the outer fabric and the inner lining so the article can be used in non-safety situations without the flexible webbing being seen while also having the flexible webbing be sturdy enough to withstand forces such as repelling and towing (Col. 2 Ln. 63-68, Col. 3 Ln. 1-15).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia to have box stitches sewn on the flexible webbing on the inside of the article between the outer fabric and inner lining so the so the flexible webbing is not seen on the outside of the article and so that the flexible webbing and article of clothing is sturdy. Furthermore, it is within the general skill of a worker in the art to use box stitches on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding claim 16, Woodyard in view of DeLuccia disclose the article is a vest (Abstract, Claim 1 of Woodyard).
Regarding Claim 18, Woodyard in view of DeLuccia disclose the article is for clothing worn on a torso (Col. 2 Ln. 51-53 of Woodyard).
Regarding claim 19, Woodyard in view of DeLuccia disclose at least one movable ring (Annotated Fig. 1,2 of Woodyard) on the flexible webbing between the second visible point (Annotated Fig. 1,2) and a second side point (Annotated Fig. 1,2) which is located at where the second side meets the back side (Annotated Fig. 2,4).

Claims 11-15 are rejected as being unpatentable under 35 USC § 103 as being obvious over Woodyard in view DeLuccia, further in view of Shadid (US PG Pub.  20170156414), hereinafter Shadid, as best understood.
Regarding claim 11, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1.
They do disclose pockets (Abstract, Claim 1 of Woodyard) but does not explicitly disclose wherein the article further comprises one or more pockets located inside and/or outside of the article of clothing as traditionally known in the art.
However, Shadid teaches another article of clothing comprising one or more pockets located inside and/or outside of the article (Annotated Shadid Fig. 1,4) for the purpose of carrying dog accessories, waste bags, etc. (Shadid [Para. 0005]).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the pocket of Shadid for the purpose of carrying dog accessories, waste bags, etc. Furthermore, it is within the general skill of a worker in the art to add pockets to an article of clothing on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

    PNG
    media_image4.png
    615
    620
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    512
    633
    media_image5.png
    Greyscale

Regarding claim 12, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1. 
They do not explicitly disclose wherein the article of clothing further comprises a zipper that at least partially opens and closes. 
However, Shadid teaches an article of clothing comprising a zipper (Annotated Shadid Fig. 1,4) that opens and closes to prevent wind and moisture from penetrating the article of clothing (Shadid [Para. 0014)).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the zipper of Shadid to prevent wind and moisture from penetrating the article of clothing. Furthermore, it is within the general skill of a worker in the art to add a zipper to an article of clothing on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 13, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 12.
They do not explicitly disclose wherein the article of clothing further comprises a zipper wherein the zipper opens to bifurcate the front side.
However, Shadid teaches wherein the article of clothing further comprises a zipper wherein the zipper opens to bifurcate the front side (Annotated Shadid Fig. 1,4) for the purpose of separating the edges of the right and left panels (Shadid [Para. 0014]) so the wearer can wear the article of clothing.
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the zipper of Shadid wherein the zipper opens to bifurcate the front side for the purpose of separating the edges of the right and left panels.
Regarding Claim 14, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1.
They do not explicitly disclose wherein the article of clothing further comprises sleeves.
However, Shadid teaches an article of clothing with sleeves (Annotated Shadid Fig. 1, 4) so the wearer can utilize the article of clothing for mildly cool weather (Shadid [Para. 0032)).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the sleeves of Shadid so the wearer can utilize the article of clothing for mildly cool weather. Furthermore, it is within the general skill of a worker in the art to add sleeves to an article of clothing on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 15, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1.
They do not explicitly disclose wherein the article of clothing further comprises loops.
However, Shadid teaches an article of clothing with loops (Annotated Shadid Fig. 1, 4) to position a belt through and to attach rings (i.e. carabiners) for the purpose of giving the user hands-free movement and to carry additional equipment (Shadid [Para. 0019)).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the loops of Shadid to use with a belt or to use in a hands-free fashion.



Claim 17 is rejected as being unpatentable under 35 USC § 103 as being obvious over Woodyard in view of DeLuccia, further in view of Grilliot (US 5136724 A), hereinafter Grilliot, as best understood.
Regarding Claim 17, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1.
Woodyard does not explicitly disclose wherein the article of clothing is a pair of pants.
However, Grilliot teaches the article of clothing is a pair of pants (Annotated Grilliot Fig. 2) for the purpose of having sturdy flexible webbing in a pants configuration where the flexible webbing is not seen on the outside of the article of clothing (Col. 4 Ln. 45-50).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the pants of Grilliot for the purpose of having pants with safety features unseen on the outside of garment and for aesthetic preference.

    PNG
    media_image6.png
    589
    634
    media_image6.png
    Greyscale
 

Claim 20 is rejected as being unpatentable under 35 USC § 103 as being obvious over Woodyard in view of DeLuccia, further in view of Allen (US 7047567), hereinafter Allen, as best understood.
Regarding claim 20, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1.
Woodyard does not explicitly disclose wherein the fixed ring is D-shaped.
However, Allen teaches yet another article with webbings, wherein Allen teaches at least one fixed ring is D-shaped (56b, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixed ring disclosed by Woodyard in view of DeLuccia, by the at least one fixed ring being D-shaped as taught by Allen, in order to reduce manufacturing expenses. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732  

/KHALED ANNIS/Primary Examiner, Art Unit 3732